February 18 2014


                                           DA 13-0419

                   IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           2014 MT 42



IN RE THE MARRIAGE OF:

DENNIS CROWLEY,

               Petitioner and Appellant,

         and

AMBER CROWLEY,

               Respondent and Appellee.



APPEAL FROM:            District Court of the Second Judicial District,
                        In and For the County of Butte/Silver Bow, Cause No. DR-11-35
                        Honorable Kurt Krueger, Presiding Judge


COUNSEL OF RECORD:

                 For Appellant:

                        Mark A. Vucurovich, Attorney at Law, Butte, Montana

                 For Appellee:

                        Lori A. Harshbarger, Attorney at Law, Whitehall, Montana



                                                    Submitted on Briefs: January 8, 2014
                                                               Decided: February 18, 2014


Filed:

                        __________________________________________
                                          Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1     Dennis Crowley appeals the final decree of dissolution and parenting plan entered

by the Second Judicial District Court, Silver Bow County. He claims that the District

Court erred in:

¶2     1. Calculating and distributing the marital estate;

¶3     2. Awarding arrears for purported past due family support;

¶4     3. Awarding maintenance;

¶5    4. Designating Amber as the primary residential parent and failing to award him
adequate parenting time; and

¶6     5. Awarding costs and attorney’s fees.

¶7     We affirm in part and reverse and remand in part.

                  PROCEDURAL AND FACTUAL BACKGROUND

¶8     Dennis and Amber Crowley married in July 2007 and had one child in 2008.

Dennis filed a petition for dissolution in the District Court on February 18, 2011. The

parties filed a stipulated interim parenting plan on February 25, 2011, that called for all

parenting to take place at the parties’ home in Butte; during scheduled parenting time, the

other parent would switch residences. Following the separation, Amber moved to Coeur

d’Alene, Idaho, and commuted to Butte every other week to fulfill her parenting

obligations. On March 9, 2011, Amber petitioned the court for a modification to the

parenting plan and $2,000 in monthly interim maintenance. The District Court never

ruled on the motion for temporary support.




                                             2
¶9     The District Court appointed a guardian ad litem (GAL) on March 25, 2011.

Following the completion of the GAL’s report, Amber again filed a motion to modify the

interim parenting plan. Amber argued, and the GAL agreed, that the parties’ interim plan

was not a realistic long-term co-parenting solution. Additionally, Amber contended that

commuting was interfering with her ability to obtain employment in Coeur d’Alene. The

District Court held a hearing and, based on the concerns raised by Amber and the GAL,

ordered a modified parenting plan on February 6, 2012. This plan scheduled two weeks

of rotating parenting time at each parent’s respective residence.

¶10    In November 2012, the District Court held a two-day trial on the petition for

dissolution. On May 24, 2013, the court entered its findings of fact, conclusions of law,

final decree of dissolution, and final parenting plan. Because Dennis challenges many of

the trial court’s determinations, we provide a review of the pertinent facts underlying the

court’s decision.

       A.     Property Division

¶11    The District Court divided the marital estate as follows:

¶12    1. Stage Coach Property, the parties’ primary residence valued between $320,000

and $337,000. Dennis and Amber purchased a lot for $42,400 with a loan from Dennis’s

mother for $41,534. The court found that Dennis executed a promissory note with his

mother to which Amber was not a party. The parties constructed the home on the lot with

a $250,000 loan. The court ordered that the home be sold at fair market value and the

equity be split equally between the parties. The court ordered that Dennis was to be fully

responsible for any obligation to his mother relating to the promissory note.

                                             3
¶13    2. Fairmont Property, a vacation home purchased for $40,000 during the course

of the parties’ marriage. The parties financed the property using funds from a joint bank

account and a $30,000 mortgage with Granite Mountain Bank. The court ordered this

property to be sold at fair market value with the equity, which the court estimated to be

$10,000, to be split equally between the parties.

¶14    3.     Businesses.   Dennis was involved with his family members in several

businesses.    Amber claimed an ownership interest in one business, Crowley Design

Group, where she worked part-time. The court awarded Dennis all interest in and any

debt associated with the businesses. It determined that Amber had been an employee of

Crowley Design Group, for which she had been compensated.

¶15    4. Retirement Accounts. Dennis and Amber both had 401(k) accounts. The court

found that Amber’s 401(k) was worth $12,000, and that Dennis’s 401(k) increased in

value during the marriage by $84,000. Additionally, the court found that Dennis “took

out a $50,000 loan against his 401(k) retirement account.” The court awarded Amber the

balance of her retirement account and $36,000 of Dennis’s to offset the difference

between the growth of their accounts during the marriage.

¶16    5. Automobile. The parties purchased a 2005 Mercedes Benz during the marriage

that Amber primarily used. The court found the vehicle to be valued at $12,000, with the

parties owing $9,000 on a vehicle loan, which Dennis had been paying since the

separation. The court awarded the vehicle to Amber and ordered Dennis to continue to

make the remaining loan payments.



                                             4
¶17    6. Credit Cards. The parties incurred $33,325 of debt among various credit cards.

The court assigned Dennis $20,370 of the debt and Amber $12,955.

¶18    7. Other Property. The court ordered that the parties split their personal property

with 60% going to Amber and 40% to Dennis.

       B.     Arrears and Maintenance

¶19    As noted, Amber filed a motion for temporary maintenance on March 9, 2011, on

which the court never issued a ruling. The parties entered into an informal agreement for

temporary maintenance in April 2011 in which Dennis agreed to pay Amber $1,100 a

month. In February 2012, he reduced that amount to $275 per month without Amber’s

agreement. At trial, Amber requested the difference between these amounts—$825 a

month—going back to February 2012. The District Court ordered Dennis to pay Amber

$13,200 for past due family support. The court further ordered $1,100 per month in

maintenance for two years.

¶20    In support of these awards, the court found that until the parties separated, Amber

worked as a part-time employee at Crowley Design Group, earning $550 every two

weeks. The court determined that her part-time employment status during the marriage

allowed her to devote time to maintaining the parties’ home and to caring for their child.

In addition to not being able to secure employment during the first year of the parties’

separation, she incurred significant expenses traveling between Idaho and Montana to

fulfill her parenting time. At the time of trial, Amber recently had obtained a real estate

license and had homes listed for sale with one potential sale pending. The court found



                                            5
her monthly income to be between $2,000 and $2,500 and stated that she had a difficult

time meeting her expenses during the proceedings.

       C.     Parenting Plan

¶21    Both parents wanted to be the primary parent and agreed that, given the distance

between them, a primary parent must be designated.            At trial, each party called a

parenting counselor. Each testified that the parent on whose behalf the counselor testified

was fit and able. Both expressed concern with the amount of travel occurring under the

interim parenting plan and believed it to be in the best interest of the child to have more

stability in her life by having a primary residence. After hearing the testimony presented

from the counselors and the parents, the court found that both Dennis and Amber would

be fit and able parents. The court found that it would be in the best interest of the child to

reside primarily with Amber and designated her as the primary residential parent. The

court stated in its findings and final decree that Dennis shall receive “reasonable and

liberal rights of parenting.”

¶22    In the final parenting plan, the court adopted a residential schedule granting

Dennis nine days of parenting a month until the child begins kindergarten, at which point

the child is to spend one weekend per month with Dennis. During summer vacation, the

child shall reside with Dennis for one-half of the summer. The court included a provision

in the final parenting plan referring to its Local Rule 23 that could be looked to for

further guidance on residential schedules.




                                              6
Dall. D. Attorney’s Fees and Costs

¶23    The court ordered Dennis to pay Amber $22,000 for reasonable costs and

attorney’s fees. The court relied on the same findings that it used to support its award of

maintenance—namely that Amber had difficulty securing full-time employment and

providing for herself during the proceedings. At trial, Amber estimated that she would

owe $22,000 in attorney’s fees.

                              STANDARD OF REVIEW

¶24    We review a district court’s findings of fact in a dissolution proceeding to

determine if they are clearly erroneous. Bock v. Smith, 2005 MT 40, ¶ 14, 326 Mont.
123, 107 P.3d 488. A finding of fact is clearly erroneous “if it is not supported by

substantial evidence, the district court misapprehended the effect of the evidence, or our

review of the record convinces us that the district court made a mistake.” Bock, ¶ 14

(internal citation omitted). A court’s findings must be complete enough that we need not

“succumb to speculation when assessing the conscientiousness or reasonableness of the

district court’s judgment.” In re Marriage of Bartsch, 2007 MT 136, ¶ 33, 337 Mont.
386, 162 P.3d 72. We address further applicable standards of review under each issue.

                                     DISCUSSION

¶25 1. Whether the District Court erred in its calculation and division of the marital
estate.

¶26    Section 40-4-202(1), MCA, requires the court to “equitably apportion” the

property in the marital estate. To do so, the court “must determine and consider the

assets and liabilities of each of the parties.” In re Marriage of Funk, 2012 MT 14, ¶ 24,


                                             7
363 Mont. 352, 270 P.3d 39. A district court does not need to make a specific finding of

the net worth of the marital estate; instead, the court must make findings sufficient for

this Court to determine the net worth and review whether the marital distribution is

equitable. In re Marriage of Lewton, 2012 MT 114, ¶ 15, 365 Mont. 152, 281 P.3d 181.

District courts are vested with broad discretion in apportioning a marital estate. “Absent

clearly erroneous findings, we will affirm a district court’s division of property . . . unless

we identify an abuse of discretion.” In re Funk, ¶ 6. Findings must be sufficient,

however, to permit review without speculation into a district court’s reasoning. In re

Bartsch, ¶ 33.

¶27    Dennis makes several objections to the District Court’s division of the marital

estate. He asserts that the court failed to properly calculate the net worth of the estate by

not making sufficient findings and leaving certain items out of the calculation. Then,

Dennis contends, even if the District Court made a proper net worth determination, its

distribution is clearly erroneous because several of the court’s findings are not supported

by substantial evidence. We address Dennis’s objections in turn.

       a. Whether the court considered the $41,534 loan from Dennis’s mother to be a
       debt of the marital estate or Dennis’s separate debt.

¶28    We disagree with Dennis that the court’s disposition of the loan from Dennis’s

mother is unclear. The District Court expressly found that Dennis executed the loan with

his mother without Amber’s knowledge and concluded that Dennis alone is responsible

for the obligation. Nonetheless, the loan proceeds were used to purchase the marital




                                              8
home and the District Court’s decree does not indicate whether it was a marital debt, a

necessary finding in the court’s determination of an equitable distribution of the estate.

       b. Whether the court properly considered the $10,000 equity in the Fairmont
       Property as part of the marital estate.

¶29    Dennis contends that the court clearly erred in determining that the Fairmont

property had $10,000 in marital equity because the evidence shows that the $10,000

down payment for the property was made with his own, separate funds. We have made

clear that “everything owned jointly or by either party must be equitably apportioned by

the district court in a dissolution proceeding regardless of when or how it was acquired.”

In re Funk, ¶ 13 (emphasis in original). If property is acquired during the marriage, it is

part of the marital estate regardless of who owns it. Funk, ¶ 19.

¶30    The record is clear that the $10,000 came from a joint bank account nearly a year

into the marriage. Dennis argues that this $10,000 constitutes his premarital property, but

he supports this by stating only that Amber did not bring any income into the marriage.

Dennis failed to present evidence at trial that this $10,000 was acquired prior to the

marriage, and has not demonstrated on appeal why the equity should not be considered in

apportioning the property. See Funk, ¶ 19. The District Court did not err in dividing the

equity in the Fairmont Property without giving Dennis credit for the $10,000 down

payment.

       c. Whether the court considered the $50,000 loan against Dennis’s 401(k) as part
       of the account’s increased value.

¶31    We agree with Dennis that the court’s disposition of the $50,000 loan against

Dennis’s 401(k) is unclear. The court found that Dennis took out a $50,000 loan against

                                             9
his account, but made no further finding pertaining to the loan. When awarding Amber

half of the increased value of Dennis’s 401(k), the court appears to have included the

$50,000 as part of the 401(k)’s value. Amber argues that Court’s disposition is clear

because the $50,000 loan financed a business awarded solely to Dennis. Dennis contends

that the District Court failed to consider the $50,000 as a marital debt by including that

amount as part of the assets awarded to Amber. When dividing the marital estate, the

court must consider the entire marital estate—including debt. In re Marriage of Rudolf,

2007 MT 178, ¶ 23, 338 Mont. 226, 164 P.3d 907. The District Court’s findings do not

explain its treatment of the $50,000.

        d. Whether there was a net worth assigned to Dennis’s interest in the five
        businesses the court awarded him.

¶32     Dennis argues that the District Court’s findings did not include any valuation of

the five businesses awarded to him. He claims that they have a net negative value not

given proper consideration in the court’s determination of assets and liabilities. The court

noted only that, except for Crowley Design Group, Amber did not claim an interest in the

businesses. The court awarded all the businesses to Dennis, along with any associated

debt.   Section 40-4-202, MCA, requires a district court to apportion all assets and

property of either or both spouses. In re Funk, ¶ 19. The court did not list or provide a

comparison of the assets awarded and liabilities assigned to each party and we are unable

to divine from its findings a figure that would represent the appropriate net worth of the

marital estate.    As such, the findings would require us to speculate as to the

reasonableness of the District Court’s judgment. “It [is] incumbent upon the court to


                                            10
consider the assets and liabilities of each of the parties and to enter property-specific

findings of fact underlying the apportionment.” In re Funk, ¶ 34.

       e. Whether the court considered the $32,000 Dennis paid against the parties’
       marital debt throughout the proceedings.

¶33    Finally, Dennis argues that the court failed to include approximately $32,000

Dennis claimed to have paid to service the parties’ debt during the two years the

proceedings were pending. He cites In re Marriage of Dowd, 261 Mont. 319, 862 P.2d
1123 (1993) for the proposition that the court must consider his payments because they

preserved the marital estate. Dowd is inapplicable on the facts. There, the court found

that a wife, who made significantly less than her husband, was “unilaterally responsible

for keeping the marital estate intact,” and gave her credit for that obligation. In re Dowd,
261 Mont. at 324, 862 P.2d at 1126. The court found in this case that Amber made

considerably less income than Dennis and had difficulty securing another job following

the separation. Except for the shared parenting arrangement the parties followed initially,

Dennis continued to reside in the family home throughout the pendency of the

proceedings and had exclusive control of the parties’ marital assets. We agree with

Amber that the court need not expressly allocate credit for all of Dennis’s payments

during the parties’ separation so long as its distribution of the marital estate is equitable;

nonetheless, in this case the court’s findings of fact do not even mention the payments or

how it factored them into its distribution of assets and liabilities. To the extent Dennis’s

payments enhanced or protected the marital estate or reduced the parties’ marital debt, he

should be given credit in the equitable apportionment of the estate.


                                             11
       f. Conclusion

¶34    Although the District Court is not required to make a specific finding of the

marital estate’s net worth, we agree with Dennis that the court’s findings are insufficient

for us to determine whether the court properly considered all of the parties’ assets and

liabilities. Without such findings, we are unable to determine whether the court equitably

distributed the marital estate. Accordingly, we reverse the court’s apportionment of

property and remand for further findings of fact pertaining to the loan from Dennis’s

mother, the loan against Dennis’s 401(k), the valuation of Dennis’s businesses, and the

debt service payments.           The District Court shall consider each of the factors in

§ 40-4-202, MCA, and determine an equitable apportionment of property and debt on the

basis of its findings of fact.

¶35 2. Whether the District Court erred in its award of arrears for purported past due
family support.

¶36    Dennis argues that the District Court’s award for past due family support is not

authorized by law.      Dennis cites our decision in Rudolf, where we determined that

§ 40-4-203, MCA, did not allow the court to award maintenance retroactive to three years

before the petition for dissolution was even filed. In re Rudolf, ¶ 41. We recognized,

however, that “[t]here is statutory authority for a district court to award temporary

maintenance retroactive to the time a petition for such is filed.” In re Rudolf, ¶ 39 (citing

§ 40-4-121(1), MCA).        Section 40-4-121(1), MCA, states, “At any time during the

proceedings, the court may order any temporary family support payments to be




                                               12
designated as temporary maintenance . . . retroactive to the date of the motion for a

temporary family support order.”

¶37   As noted, the court did not rule on Amber’s March 9, 2011, motion for temporary

maintenance. Meanwhile, the parties entered into an informal agreement for temporary

maintenance. A year into the arrangement, Dennis unilaterally reduced the support to

$275 per month. At trial, Amber requested the amount that Dennis failed to pay under

their informal agreement. The court’s $13,200 award accounts for the difference between

what Amber contends Dennis agreed to pay and what he did pay, going back to when he

began making reduced payments in February 2012.

¶38   Dennis argues that because the court never ruled on Amber’s motion for

temporary maintenance, it was deemed denied pursuant to Rule 19(A) of the Local Rules

for the Second Judicial District. Rule 19(A) of the local rules provides that a motion not

ruled upon within forty-five days of the date the motion was filed is deemed denied;

Dennis fails to show, however, how the local rule abrogates the District Court’s statutory

authority to award temporary maintenance retroactive to the date of the motion “at any

time during the proceeding.” Section 40-4-121(1), MCA.

¶39   Finally, Dennis fails to demonstrate that the District Court’s findings of fact are

clearly erroneous. The court found that Amber earned $1,100 a month prior to the

parties’ separation, that she was unable to maintain full-time employment during the first

year of their separation after she stopped working at the Crowley family’s business, and

that she incurred significant expenses traveling between Idaho and Montana to fulfill her

parenting time. Because Amber filed a motion requesting interim maintenance and the

                                           13
evidence supports her need for the funds during the proceedings, the District Court did

not err in awarding Amber $13,200 in past due support.

¶40    3. Whether the District Court erred in its award of maintenance.

¶41    Dennis next argues that the court improperly awarded prospective maintenance

because it did not adequately address the statutory factors.      Although an award of

maintenance is discretionary, a district court may not order it without first making the

findings required under § 40-4-203(1), MCA. In re Marriage of Crilly, 2005 MT 311,

¶ 29, 329 Mont. 479, 124 P.3d 1151. Section 40-4-203(1), MCA, states that a court may

grant an order for maintenance only if it finds that the spouse seeking maintenance:

“(a) lacks sufficient property to provide for the spouse’s reasonable needs; and (b) is

unable to be self-supporting through appropriate employment . . . . ”              Section

40-4-203(2), MCA, states that the order must be in amounts and for periods of time that

the court considers just, without regard to marital misconduct, and after considering all

relevant facts, including:

              (a) the financial resources of the party seeking maintenance,
       including marital property apportioned to that party, and the party’s ability
       to meet the party’s needs independently . . . ;
              (b) the time necessary to acquire sufficient education or training to
       enable the party seeking maintenance to find appropriate employment;
              (c) the standard of living established during the marriage;
              (d) the duration of the marriage;
              (e) the age and the physical and emotional condition of the spouse
       seeking maintenance; and
              (f) the ability of the spouse from whom maintenance is sought to
       meet the spouse’s own needs while meeting those of the spouse seeking
       maintenance.




                                            14
¶42    Here, the District Court made several findings regarding Amber’s ability to

provide for herself and to maintain employment. The court found that it had been

difficult for Amber to meet her expenses during the proceedings, but did not address

whether she lacks sufficient property or employment to provide for her needs after

accounting for the amount of the marital property awarded to Amber by the final decree.

We are unable to determine from the District Court’s brief findings whether the court

properly awarded maintenance under the relevant factors listed in § 40-4-203(2), MCA,

as its findings did not address these factors specifically. Additionally, because the court’s

apportionment of property may be affected by the additional consideration we have

directed in this Opinion, we reverse the District Court’s maintenance order and remand

for the court to make further findings consistent with the statute.

¶43 4. Whether the District Court erred in its designation of Amber as the primary
residential parent or failing to award Dennis adequate parenting time.

¶44    We review an award of child custody to determine if the court’s findings are

clearly erroneous. In re Marriage of Dennison, 2006 MT 56, ¶ 13, 331 Mont. 315, 132
P.3d 535. When the findings are supported by substantial credible evidence, we will

affirm the court’s decision unless a clear abuse of discretion is shown. In re Marriage of

Epperson, 2005 MT 46, ¶ 17, 326 Mont. 142, 107 P.3d 1268. Trial courts have broad

discretion when considering the parenting of a child, and we must presume that the court

carefully considered the evidence and made the correct decision. In re Marriage of

Tumarello, 2012 MT 18, ¶ 34, 363 Mont. 387, 270 P.3d 28.




                                             15
¶45    Dennis first argues that the court failed to make findings demonstrating that the

court considered all relevant parenting factors in determining what parenting arrangement

is in the best interests of the child as required by § 40-4-212(1), MCA.           Section

40-4-212(1), MCA, includes a nonexhaustive list of factors for the court to consider,

including the wishes of the parties; the interaction with the child and each parent; the

child’s adjustment to home, school, and community; stability of care; and the

developmental needs of the child. It is not mandatory that a district court’s order contain

specific findings on each of the listed factors, but a court’s findings must “express the

essential and determining facts upon which it rests its conclusions.” In re Epperson, ¶ 30

(internal citation omitted).

¶46    Here, the District Court included sufficient findings to support its designation of

Amber as the primary residential parent. The court’s findings pertaining to custody

demonstrate that the court considered the statutory factors. The court found that both

Dennis and Amber “are fit and able parents that care deeply about the best interests,

well-being, and development of the minor child. Furthermore, the Court finds both

parties have the support of friends and family in their respective communities.” Like

many child custody cases, the parties’ circumstances required the court to make difficult

choices. The witnesses established that both parents would make fit and able parents and

agreed that it would be in the child’s best interest to be placed primarily with one parent

in order to be subjected to less traveling time between Montana and Idaho. The court

needed to select a primary residential parent and it did so.



                                             16
¶47    The court’s findings demonstrate that, prior to the parties’ separation, Amber

worked part-time because she was primarily responsible for raising the parties’ child.

Several witnesses at trial testified to Amber’s role as the child’s primary caregiver.

Findings of fact not specifically made may be implied, as long as they are not

inconsistent with express findings, when necessary to the judgment and supported by the

evidence. Caplis v. Caplis, 2004 MT 145, ¶ 32, 321 Mont. 450, 91 P.3d 1282. Though

minimal, the findings of fact—both express and implied—support the District Court’s

determination to award primary residential custody to Amber. Dennis does not bring

forth an argument that the court’s findings of fact are clearly erroneous. Absent such

evidence, the District Court did not abuse its discretion in designating Amber the primary

residential parent of the parties’ child.

¶48    Dennis next contends that the District Court’s decree conflicts with the final

parenting plan it entered. While the decree states that Dennis should receive liberal

parenting time, Dennis argues that his allocated parenting time does not even meet the

minimum standard of the Second Judicial District Court’s Local Rule 23. When parents

reside more than 200 miles apart, the local rule calls for the child to spend all but three

weeks of the school summer vacation with the non-primary parent. Dennis points out

that the time allocated to him during the summer is less than this amount.

¶49    Local Rule 23 establishes parenting plan guidelines intended to be “only a general

direction for parents,” and “not compulsory rules.” The District Court reserves the right

to “set whatever parenting plan meets the needs of the children in that case,” regardless of

the local rule’s guidelines. There is, however, lack of clarity between the court’s findings

                                            17
and the allocated parenting time in the final parenting plan. The District Court found that

“[i]t is in the best interest of the child to spend the most time possible with each parent”

and that Dennis should receive “reasonable and liberal rights of parenting.” The court

does not explain how its award of one weekend per month and one-half of the summer in

the final parenting plan achieves these objectives. On remand, the District Court is

directed to enter additional findings regarding its allocation of parenting time between the

parties.

¶50    5. Whether the District Court erred in its award of costs and attorney’s fees.

¶51    Dennis argues that the District Court incorrectly awarded attorney’s fees and costs

because it did not hold a hearing regarding the reasonableness of the fee claimed. An

award for attorney’s fees in a dissolution proceeding is reviewed for abuse of discretion.

In re Marriage of Caras, 2012 MT 25, ¶ 18, 364 Mont. 32, 270 P.3d 48. “A district court

has abused its discretion if substantial evidence does not support its award of attorney’s

fees.” In re Dennison, ¶ 23.

¶52    Section 40-4-110, MCA, authorizes an award of attorney’s fees and costs in a

dissolution proceeding. An award under this statute must be “reasonable, necessary, and

based on competent evidence.” In re Marriage of Harkin, 2000 MT 105, ¶ 72, 299 Mont.
298, 999 P.2d 969. A district court must conduct a hearing allowing for “oral testimony,

the introduction of exhibits, and an opportunity to cross-examine in which the

reasonableness of the attorney fees claimed is demonstrated.” In re Harkin, ¶ 73 (internal

citations omitted).



                                            18
¶53    Amber argues that she presented testimony regarding the reasonableness of

attorney’s fees during the trial. Citing Caras, she contends that there is no requirement

for a separate hearing on the reasonableness of a fee award when trial testimony estimates

the amount owed to an attorney by the end of trial. In Caras, however, we considered

only the necessity of an attorney’s fee award, not the reasonableness of the fees awarded.

Caras, ¶ 49. Although we have upheld the reasonableness of attorney’s fees in the

absence of a hearing, we concluded that the party ordered to pay the fees specifically

declined a hearing and in fact suggested the amount of attorney’s fees the court ultimately

ordered him to pay. In re Marriage of Stevens, 2011 MT 106, ¶¶ 27-28, 360 Mont. 344,

253 P.3d 877.

¶54    Here, the only evidence indicating the reasonableness of the fees is Amber’s

estimate that she would owe her attorney $22,000 by the end of trial. Amber did not

submit any supporting documentation or other evidence to demonstrate the

reasonableness of this figure. Amber’s testimony alone is not sufficient to support a

determination that the fees requested were reasonable. We reverse the District Court’s

order requiring Dennis to pay $22,000 in costs and attorney’s fees and remand for further

consideration.

                                    CONCLUSION

¶55    We affirm the District Court’s award of past due family support and its

designation of Amber as the primary residential parent. We reverse the court’s order on

apportionment of property and debt, its award of ongoing maintenance to Amber, its

parenting schedule for Dennis, and its award of attorney’s fees to Amber. We remand for

                                            19
additional findings of fact on the value of the marital estate, the maintenance award, and

the parenting plan; for entry of conclusions of law and an amended final decree on the

basis of those findings; and for the court to conduct further proceedings to determine the

reasonableness of Amber’s requested fees.


                                                 /S/ BETH BAKER


We Concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ LAURIE McKINNON
/S/ JIM RICE




                                            20